DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to After-Final Amendment filed 01/19/2021 along with After Final Consideration Program Request.
Claims 1, 3, 11, 14, 17, 18 and 21 have been amended, claims 2 and 19 have been canceled, and claim 13 was previously canceled.  Currently, claims 1, 3-12, 14-18, 20 and 21 are pending.

Remarks

This After-Final Response/Amendment is considered under After Final Consideration Program.

Independent claims 1, 14 and 18 are amended to incorporate the allowable subject matter of claim 2 indicated in the previous Office action.  As such, the After-Final Amendment that places the application in condition for allowance is accepted and entered.

Claims 1, 3-12, 14-18, 20 and 21 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for processing a database query, which comprises receiving a database query of a database from a client database, determining a to-be-masked portion of data and an unmasked portion of the data based on the database query, sending the database query to at least one view of the database residing on a federated database system for the to-be-masked portion of the data, directing the database query to the database for the unmasked portion of the data, receiving masked resultant data from the federated database system, receiving unmasked resultant data from the database, combining the masked resultant data and the unmasked resultant data to form combined data, and forwarding the combined data to the client database.
 
The closest prior art of record, Choi Jin Seok (KR 2011-0022104 A, Published 7 March 2011) teaches a database server including a personal information table and a view table generated by masking the personal information table (see Abstract).  In response to receiving a query for requesting personal information data, the query is directed to EITHER the personal information table OR the view table for result data based on masking policy determining whether to provide masked or unmasked personal information data based on data attributes and user’s authority (pages 3-4).
 

Choi Jin Seok fails to anticipate or render obvious the features of sending the database query to at least one view of the database for the to-be-masked portion of the data…residing on a federated database system AND directing the database query to the database for the unmasked portion of the data; receiving masked resultant data from the federated database system AND receiving unmasked resultant data from the database; combining the masked resultant data and the unmasked resultant data to form combined data AND forwarding the combined data to the database client, as similarly/equivalently recited in independent claims 1 and 18.

Also, Choi Jin Seok fails to anticipate or render obvious the features of performing the database query on at least one view of the database in the computing device to generate a masked resultant data AND directing the database query to the database for the unmasked portion of the data; receiving unmasked resultant data from the database; combining the masked resultant data and the unmasked resultant data to form combined data AND forwarding the combined data to the database client, as similarly/equivalently recited in independent claim 14.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-12, 15-17, 20 and 21 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/Phuong Thao Cao/Primary Examiner, Art Unit 2164